DETAILED ACTION

The following is a non-final office action is response to communications received on 01/15/2020.  Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because terminology used throughout the specification and claims lack an identifying reference number in the drawings.  Specifically, both the irrigation liquid inlet opening and the irrigation liquid outlet opening are structural components relied on in the claims but are not referenced with an identifier.  After thoroughly reviewing the claims, the examiner believes the location of the irrigation liquid inlet opening and the irrigation liquid outlet opening are as shown in the annotated figure below:

    PNG
    media_image1.png
    1089
    891
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 9, lines 3-4, recites the limitation “when the circumferential fastening area is connected in a liquid-tight manner to a surrounding femoral canal”.  Because the claimed limitation positively recites a part of the human body, it is directed to nonstatutory subject matter.  It is recommended that applicant amend the claimed language to “when the circumferential fastening area is adapted to be connected in a liquid-tight manner to a surrounding femoral canal”.  Or alternate language which doesn’t positively recite the femoral canal.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the one first irrigation discharge opening" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,729,841. The elements of the instant application are to be found in the Patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other 
In the claims set forth above, both the patent and instant application claim a femoral hip joint spacer comprising: a prosthesis body having a ball head with a surface including both an irrigation liquid inlet opening and an irrigation liquid outlet opening, a neck with a proximal side connected to the ball head and a distal side which is opposite the ball head, a stem connected to the neck on the distal side of the neck and including both a proximal side and a distal side, and an anchoring sleeve connected to the stem including both a proximal side and a distal side and enclosing the stem on the proximal side of the stem with a circumferential fastening area, wherein the distal side of the stem includes at least one irrigation liquid discharge opening and either the ball head or the neck includes at least one irrigation liquid intake opening, the at least one irrigation liquid discharge opening is connected inside the prosthesis body in a liquid-permeable manner to the irrigation liquid inlet opening and is not connected inside the prosthesis body in a liquid-permeable manner to the irrigation liquid outlet opening, and the at least one irrigation liquid intake opening is connected inside the prosthesis body in a liquid-permeable manner to the irrigation liquid outlet opening and is not connected inside the prosthesis body in a liquid-permeable manner to the irrigation liquid inlet opening, and the anchoring sleeve includes a cavity formed inside the anchoring sleeve which is open on two sides, the cavity connecting the proximal side of the anchoring sleeve to the distal side of the anchoring sleeve in a liquid-permeable manner.  
As the structural limitations and orientations of the femoral hip joint spacer components are the same, the language set forth in both the instant application and the 

Allowable Subject Matter
Claims 1-20 would be allowable if: (1) a timely filed terminal disclaimer(s) in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action, and (2) the 35 U.S.C. 112(b) and 35 U.S.C. 101 rejections set forth supra are corrected.
The following is a statement of reasons for the indication of allowable subject matter:  Johnson et al. (US 8,029,498), which is the most pertinent art found, fails to teach and/or fairly suggest the instant invention.  Johnson (Col 23: line 38 – Col 25: line 28) teaches a femoral hip joint spacer comprising: a prosthesis body (1511) having a ball head with a surface including both an irrigation liquid inlet opening (1551) and an irrigation liquid outlet opening (1571), a neck with a proximal side connected to the ball head and a distal side which is opposite the ball head (Fig 33), a stem connected to the neck on the distal side of the neck and including both a proximal side and a distal side, wherein the distal side of the stem includes at least one irrigation liquid discharge opening (1547), the at least one irrigation liquid discharge opening is connected inside the prosthesis body in a liquid-permeable manner to the irrigation liquid inlet opening (1551) and is not connected inside the prosthesis body in a liquid-permeable manner to the irrigation liquid outlet opening (1571), and the at least one irrigation liquid intake opening (1585) is connected inside the prosthesis body in a liquid-permeable manner to .
However, Johnson fails to taches wherein the device comprises an anchoring sleeve connected to the stem and enclosing the proximal side of the stem, and wherein the anchoring sleeve includes a cavity formed inside the anchoring sleeve which is open on two sides, the cavity connecting a proximal side of the anchoring sleeve to a distal side of the anchoring sleeve in a liquid-permeable manner; and wherein either the ball head or the neck includes the at least one irrigation liquid intake opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774